COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00093-CV


BETSY TURNER, INDIVIDUALLY                                       APPELLANT
AND AS TRUSTEE OF THE BETSY
C. TURNER EXEMPT TRUST

                                         V.

TOMMIE ROSS TURNER JR.                                            APPELLEE
                                     ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 16-08121-431

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered Appellant’s unopposed motion to dismiss. See Tex.

R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See Tex. R.

App. P. 43.2(f). Costs of the appeal shall be paid by Appellant, for which let

execution issue. See Tex. R. App. P. 42.1(d), 43.4.

                                                    PER CURIAM

PANEL: GABRIEL, SUDDERTH, and KERR, JJ.

DELIVERED: April 27, 2017



      1
       See Tex. R. App. P. 47.4.